DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 31 March 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massingill (US 9,815,001).
Regarding claim 1, the reference Massingill discloses a fiber bundle contactor comprising: a flow path defined by a conduit (10); a catalytic carbon fiber bundle (12) (see col. 7, lines 48-55; col. 8, lines 25-45) disposed in the conduit (10); and an inlet (14, 20) allowing fluid flow into the flow path (see col. 11, lines 55-67; Fig. 1).
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-7, the claims are allowed because the prior art of record does not disclose or fairly suggest the feature: wherein the catalytic carbon fiber bundle comprises a carbon fiber, an amine compound covalently bonded to the carbon fiber, and an organometallic macrocycle covalently bonded to the amine compound, as recited in claim 2.
Regarding claim 8, the claim is allowed because the prior art of record does not disclose or fairly suggest the feature: wherein the catalytic carbon fiber bundle comprises a carbon fiber and ethylenediamine covalently bonded to the carbon fiber and phthalocyanine.
Regarding claim 9, the claim is allowed because the prior art of record does not disclose or fairly suggest the feature: wherein the catalytic carbon fiber has a second order mercaptan oxidation rate constant of at least 5.45*10^-4 (l/M*min) at 38 oC, as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774